YOUP
thle Llbpartm8nt.




      *lat. Ttie Bill wea introduosdb y Eon*
 .fP.                       or thi.8
    ilbiMvi8, reprqrrentatiaa      Matriot
and prsesdbr the 45th Lsgialaturebr roqutm
or oortalno~tiswnr0r Xae er County und a*
plier onlf to oountleerltR a populetionof
not lssa than 27,000and not in0x-a
                                 than 17,100,
aOOOrdingto thb l~3BtetV8ilablOrrnfted3tateB
cenuua.
     Qnrlr Thst ecoordlngto t&u lest;mderal
Cm&o, Jasper CiJunty     h&d 0 populetScmor
17,064,and that no other oowty In the btata
of Tesa~s he4 a population   that rmmci within
the braO&t of 17,000 to 17,100.
        *Jrdl That asid Bill wa8 lmmduorb and
paemd aolelpr0r the purpoesor Ismroa~fAig                the
sslarim or the countyCo~aalonerrs Oi
Jaapercauntr,and a pliei,to no othrrrorrioer
or Jaspercounby,anx ir theresore~rsgti64tory               0r
the affairsof JaujmrCountby                to ~tJ20t~0xtentr
No notide    was ig;irbn      aa MtplLred~    by tfsa~llon
                                                        fl,
or Rrtr    III, a3oantitutlon         or Teraa&
     "t&h8That rt fib tiss OS lntro4wJt1ua
aaQ:pWmga df the Bill, lt~wlro kntiua urd~tmdatrtood
thst aaid blll.would~6% 8ftrrotmiyQthor imtntp
ln thir Net*, uv¶ wee lntmbaoed and priteact
with oh8 p.renami idea that it weutd mmi
famp3~   County   only.
        COWty .AttOmiy and roqUe~t# that the Attorney
        Ooneralof l’exsrpaeo upo::the.netter, aooert-
        ing that they are perfactlywil1lag to abide
        by the ru.Li~ made by goux~Depertmntupm thrr
        r8w   in quastlon.
             *Theret& if you wil3.be kind anaugh to
                        nlan’onthr above mattec at fan
        give E(Igour op;t
        early date, you ‘willEraatly oblige,”
             Artlole23504, Ravlalril Civil Statuteaof Tams,
raads    as fol.J.owsr

             “la every County in thle Stata, havinga
        po&ation of not lea8 than esvantaanthcmmnd
        (17,OQO)and not tire than savantaenthouaend,
        one hundred (17,1.00)aooordirito the la&t
        avellable UaltedJtatasCansue,the ocunpaneatlon
        0Slsoh County ComaA.ssloner, 80 long~asthe tax-
        able rslues in 8aSd County ahaLl sro6.d the sum of
        $ix Vll.lionright HundredThousuldDollar6
        (66 600 OOCilfer the next pmosd     years,ahsll
        ba &h&an    Hun&ad Dollara          par roar, to
        be paid in .equalmeathlylnadhe+a,       riit~ (59)
        per oeat of whloh a@ouat ihall ba pelt3 out of
        the aaaral Pund of the County,and flttg (50)
        per aaat out of the aof34end BrLi&e Fund or the
        Gouaty~provldi15 that‘khaneudh taxableValue8
        for the next pmo66ing yeas 8ha~U.fall bolou ~$4
        mai, ths salaryof aooh Ceuntg Cdssioner       ahaLl
        ba a6 providedin ArtSole  2350 of tha iiLvlse&
        statutesor 1925.*
          we ore enolaslngherewitheopiss01 oplnirlnsi40ar
O-735 and O-699 OD t&iB Departmant,which poae uwn quse-
tlons aMJar PO t&3 qur6tloastated In your Zetterti
           Under the facta rrtatad Fn your latter,and under
thisauthoritlea  ~olt;edfq youi?brief and under the authorl-
ties oitsd  la oplnlonsHolr.o-735 and Q-699 or this De rt-
sent, ~$0~B~FBreepcrotfi&lLy atMae that tt is tho opinIf*
                                                        on
of thla Departmmt   that your opinionupon tbfa question  is
oortiotand that AStiol.rr  23504,Revise4C;toiLUsatutesof
By (Sl@ned)Wm. J. FSMiI&
           Wm. .J. FPMlng
                 Aaalstant
     .